 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   ADAM R. TRIPPIEDI, ESQ.
 3 Nevada Bar No.: 12294
   atrippiedi@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113 / (702) 642-9766 FAX
   Attorney for plaintiff
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10 ASCAR EGTEDAR, individually and as trustee      CASE NO.: 2:18-cv-02295-GMN-CWH
    of the Robab Living Trust dated January 23,
11 2013,
12                  Plaintiff,                     STIPULATION AND ORDER TO
                                                   CONTINUE DEADLINE FOR PLAINTIFF
13  v.                                             TO OPPOSE MOTION TO DEPOSIT
                                                   FUNDS
14  U.S.  BANK,   NATIONAL     ASSOCIATION,
                                                   (THIRD REQUEST)
15                  Defendant.
    U.S. BANK, NATIONAL ASSOCIATION,
16
                    Counterclaimant,
17
    vs.
18
    ASCAR EGTEDAR, individually and as trustee
19 of the Robab Living Trust dated January 23,
    2013; ARMITA SADEGHI; JAFAR
20 EGHTEDAR; ROSE I-X; and DOES I-X,
21                   Counterdefendants.
22
            COME NOW, plaintiff Ascar Egtedar and defendant U.S. Bank, National Association (“U.S.
23
     Bank”), by and through their respective counsel of record, and hereby stipulate as follows:
24
            1.      On January 2, 2019, U.S. Bank filed a motion to interplead funds (ECF 16).
25
            2.      On January 17, 2019, this court approved a stipulation and order to continue the date for
26
                    plaintiff to oppose U.S. Bank’s motion to interplead until January 23, 2019, because the
27
28                                                       1
      Case 2:18-cv-02295-GMN-CWH Document 28 Filed 02/05/19 Page 2 of 3



 1                  parties are discussing a resolution of this matter (ECF 25).
 2          3.      On January 24, 2019, this court approved a second stipulation and order to continue the date
 3                  for plaintiff to oppose U.S. Bank’s motion to interplead until February 5, 2019, because the
 4                  parties are continuing to discuss a resolution of this matter (ECF 27).
 5          4.      The parties are continuing to engage in settlement talks and are making progress, including
 6                  circulating a stipulation for the deposit or release of the funds, and believe this matter will
 7                  be resolved in the next one to two weeks.
 8          5.      Accordingly, the parties agree that plaintiff shall have until February 28, 2019, to file an
 9                  opposition to U.S. Bank’s motion to interplead funds.
10          6.      This is the third stipulation or request for an extension of time for plaintiff to oppose U.S.
11                  Bank’s motion to interplead funds.
12          Dated this 5th day of February, 2019.
13
      LAW OFFICES OF                                          BALLARD SPAHR LLP
14    MICHAEL F. BOHN, ESQ., LTD.

15
      By: /s/ Michael F. Bohn Esq.                            By: /s/ Joseph P. Sakai, Esq.
16       Michael F. Bohn, Esq.                                   Abran E. Vigil
         Adam R. Trippiedi, Esq.                                 Joseph P. Sakai, Esq.
17       2260 Corporate Cir, Suite 480                           1980 Festival Plaza Dr, Suite 900
         Henderson, Nevada 89074                                 Las Vegas, Nevada 89135
18       Attorney for plaintiff Ascar Egtedar                    Attorney for defendant U.S. Bank, National
                                                                 Association
19
                                                      ORDER
20
            IT IS HEREBY ORDERED that plaintiff Ascar Egtedar shall have until February 28, 2019, to
21
     file an opposition to U.S. Bank’s motion to interplead funds, (ECF No. 16).
22
23 DATED this _____day
                8      of February, 2019.
                                                          Gloria M. Navarro, Chief Judge
24                                                        UNITED STATES DISTRICT COURT

25
26
27
28                                                        2
     Case 2:18-cv-02295-GMN-CWH Document 28 Filed 02/05/19 Page 3 of 3



 1
 2                                        CERTIFICATE OF SERVICE
 3          I hereby certify that on this 5th day of February, 2019, I electronically transmitted the above
 4 STIPULATION AND ORDER TO CONTINUE DEADLINE FOR PLAINTIFF TO OPPOSE
 5 MOTION TO DEPOSIT FUNDS to the Clerk’s Office using the CM/ECF System for filing and
 6 transmittal of a Notice of Electronic Filing to all counsel in this matter; all counsel being registered to receive
 7 Electronic Filing.
 8
   Abran E. Vigil, Esq.                                         Cary Colt Payne, Esq.
 9 Joseph P. Sakai, Esq.                                        CARY COLT PAYNE, CHTD.
   BALLARD SPAHR, LLP                                           700 S. Eighth St
10 1980 Festival Plaza Dr, Suite 900                            Las Vegas, Nevada 89101
   Las Vegas, Nevada 89135
11
12                                           /s/ Marc Sameroff /
                                             An Employee of the LAW OFFICES OF
13                                           MICHAEL F. BOHN, ESQ., LTD.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                          3
